Citation Nr: 1544484	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for aggravation of a pre-existing left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to March 1968.

This matter is before the Board of Veterans' Appeals from an April 2010 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Veteran testified at a hearing held before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

A May 2014 Board decision denied entitlement to service connection, finding that the Veteran's current left shoulder disability clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2014 Joint Motion for partial Remand (JMR) and ensuing Court order, the parties agreed that the portion of the Board's May 2014 decision denying entitlement to "outright" or direct service connection for a left shoulder disability should remain undisturbed.  The Veteran waived his right to appeal this aspect of the Board's denial of his claim.  Accordingly, the issue has been rephrased above.  The JMR partially vacated the Board's prior May 2014 denial of the Veteran's claim seeking entitlement to service connection for a left shoulder disability and remanded the issue for further consideration consistent with the terms of the JMR.

In accordance with the JMR, the Board remanded this claim in January 2015 to obtain an adequate opinion addressing whether the Veteran's left shoulder disability, which clearly and unmistakably preexisted service, was clearly and unmistakably not aggravated during service.  The matter has again returned to the Board.  Unfortunately, another remand is necessary to ensure compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The development requested in the Board's January 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication. 

In the January 2015 remand the Board directed that the Veteran be provided a VA examination to clarify the etiology of his left shoulder disability.  Specifically, the Board directed that the examiner itemize any and all left shoulder and/or arm diagnoses and then opine whether any noted diagnosis was clearly and unmistakably not aggravated during service.  The Board instructed the examiner that a complete rationale must be provided.  

The Veteran was provided a VA examination in May 2015.  The examiner noted that the Veteran reported dislocating his shoulder during basic training and that the Veteran's pre-service physical demonstrated a history of left shoulder instability prior to service.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  In support of his finding, the examiner stated that after examining this Veteran, reviewing his service treatment records, and reviewing his radiographs, it was his professional opinion that the Veteran's current complaints of occasional subluxation events were in no way aggravated beyond its natural course by his military service.  

The Board finds that the January 2015 examination report and opinion are inadequate and do not substantially comply with the Board's January 2015 remand directives.  Initially, the Board notes that the Veteran's pre-induction physical did not demonstrate a history of left shoulder instability.  Rather, the Veteran reported that he had a prior history of left shoulder dislocations when he was treated for his in-service left shoulder dislocation.  However, per the terms of the JMR, the existence of a pre-existing left shoulder injury is not at issue.  Nevertheless, the examiner's misstatement of the pertinent facts reflects that he did not adequately review the evidence of record.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value").  Additionally, the examiner's finding that the Veteran's pre-existing left shoulder injury was in "no way aggravated" by service calls into question whether the correct legal standard, which requires that a pre-existing injury not noted upon entrance be clearly and unmistakably not aggravated by service, was applied.  Lastly, the examiner's rationale for his opinion was conclusory.  While the examiner stated he considered the applicable evidence, his rationale does not inform the Board how the cited evidenced supported the examiner's finding.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (noting that to be adequate the examination report must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."); see also, Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).

The Board also finds that there may be outstanding Social Security Administration (SSA) disability records.  In his Notice of Disagreement, the Veteran reported that he was totally disabled and was receiving Social Security.  An SSA inquiry confirmed that the Veteran received SSA disability benefits.  To date, the Veteran's SSA records have not been obtained or otherwise requested.  As the Board cannot exclude the possibility that the SSA records may contain pertinent evidence, the Veteran's SSA records must be obtained.

Lastly, as the record indicates that the Veteran has been receiving on-going treatment from Campbell Clinic, on remand the Veteran should be requested to identify any updated private treatment he has received.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any relevant medical records that are not already of record, to include updated treatment from Campbell Clinic.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Obtain all VA treatment records for the Veteran dated from February 2015 to present.

3.  Obtain from the SSA all records related to the Veteran's claim for Social Security disability benefits.

4.  Thereafter, obtain an addendum opinion from the January 2015 examiner or an appropriate substitute.  The claims file must be made available to the examiner in conjunction with the examination.  Based on consideration of the evidence of record (to include lay statements), the examiner must opine whether the Veteran's pre-existing chronic left arm dislocation disorder treated during his military service worsened in service and, if so, was it clearly and unmistakably not aggravated by service.  In other words, was any increase clearly and unmistakably due to the natural progression of the disability?

For purposes of this examination, the examiner should assume the Veteran's chronic left arm dislocation disorder treated during his military service pre-existed his active duty in light of the February 1968 and March 1968 records noting three left shoulder dislocations prior to service.

The examiner is instructed that clearly and unmistakably requires that the evidence be obvious and manifest.  Cotant v. Principi, 17 Vet. App. 116 (2003).

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale for all opinions must be provided.

5.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).












_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

